Title: Jonathan Williams, Jr., to the American Commissioners, 29 November 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Nov. 29. 1777.
Agreeable to the orders of Mr. Dean and Mr. Lee I have the honour to transmit Capt. Adams’s Deposition properly authenticated.
I have no american News, there being no Arrivals since my last, but I have just heard a melancholy account of Capt. Wickes having foundered on the Banks of Newfoundland. This I am much disposed to disbelieve, and the more so as I think the account does not carry with it an air of certainty. I have it in this Way. Capt. Ashburn who sailed from Bordeaux the 22d. bound to St. Martins and thence to america with a load of Salt, was risen upon the 25th by his Crew and himself with two people who continued faithfull to him were put into a Boat and sent a drift; they were taken up by a french Sloop and are now at this Place; this Capt. Ashburn tells me, that the Tuesday before he sailed which must be 18th a man arrived in a french Vessell from the Banks who called himself the Steward of the Reprisal, and said that when the Ship foundered he saved himself by the gang Ladder which supported him ’till the french Vessell took him up; Capt. Ashburn does not remember the name of this man; The Name of the Reprisals Steward is Thomas Glenn, if therefore you have the name of the Reporter of this News thro’ any other Chanel you may ascertain its truth; for my own part I must repeat my disbelief of it, tho’ I think it my duty to communicate it to you.
I every day see the necessity of some proper place to keep my men as they begin to grow very discontent with their Situation. I do not pretend to say what is proper to be done, but I am sure if the Raleigh was here we should keep them with less Expence, less noise, and more satisfaction on all sides. The weather growing cold makes the Dolphin a very uncomfortable Habitation, and many are obliged to stay on shore at expence for want of sufficient room on board. I have the honour to be with the greatest Respect Gentlemen Your most obedient and most humble Servant
Jona Williams J
The Honble The Commissioners of the United States
 
Addressed: The Honble / The Commissioners of / the United States
Notations: Mr. Jon Williams Nantes Nov’ 29 1777 / [in another hand:] Jon: Williams to Honble. Comrs. U.S. 29 Nov. 1777
